Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to response RCE filed on 5/9/2022.
Claims 1-13 and 15 are pending.
Priority
The priority date considered for this application is 7/10/2017.
The 35 USC § 112 rejections of claims 1-3 and 9-10, 11-15, 1-3, 4-10 are withdrawn in view of amendment to the claims.

Claim Objections
Claim 11 is objected to because of the following informalities: instant claim recites the limitation of  “the programming interface that is relevant to the second user and the application based on a result of the program code configured to evaluate,; “, where “,;” contains two punctuations. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: claim 12 recites the limitation of “thesecond”, appears to be a typo.  Appropriated correction is required.
	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 11 recites the limitation of “a result of the program code configured to evaluate,;”, however, what is being evaluated is missing in the claim.  Dependent claims of claim 11 inherit the limitation as well as deficiency and are rejected for similar reason above. 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1-3 are rejected under 35 U.S.C. 101 because they recite the limitation of “A programming interface” which is software per se.  Software is not considered a statutory subject matter.
Claims 11-13 and 15 are rejected under 35 U.S.C. 101 because they recite the limitation of “A computer program” which is software per se.  Software is not considered a statutory subject matter.

Allowable Subject Matter
Claims 4-10 are allowed.	Claims 1-3 and 11-13 and 15 would be allowable if issues identified in this office action were overcome.

Closet Prior Art –
   	Duesterwald et al.(US 2018/0232444 A1) discloses recording user data and providing recommended API for user.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHILIP WANG/Primary Examiner, Art Unit 2199